Gray, C. J.
The provisions of the bankrupt act for a stay af proceedings apply only to suits brought against the bankrupt, and upon debts provable in bankruptcy. U. S. Rev. Sts. §§ 5105 5106. The possibility that a plaintiff may be charged with costa in an action pending at the time of his bankruptcy is not a provable debt, nor a debt in any sense, until the judgment is rendered, and would not be barred by a certificate of discharge. U. S. Rev. Sts. §§ 5067-5072, 5119. Bridges v. Armour, 5 How. 91. Pelham v. Aldrich, 8 Gray, 515. Exceptions overruled.